DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1  10 and 12 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "correcting the tracking information so as to display the confirmation videos on the tracking target confirmation screen based on the video display period; and a video playback device that displays on the display device, a continuous playback screen in which the moving object set as the tracking target and a video from each of the cameras related to the moving object associated as same as the moving object are arranged and displayed in order of imaging time, and performs continuous playback in which the video from each camera is sequentially displayed as a moving image with a lapse of time, on the continuous playback screen” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification; Independent claim 7 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for “correcting the tracking information so as to display the confirmation videos on the tracking target confirmation screen based on the video display period, wherein the processor displays on the tracking result editing screen, the confirmation video for each camera in such a manner that the display time thereof can be adjusted, and acquires at least one of a start time or an end time of the video display period by allowing for an operation to select at least one of a video in which the moving object which is the tracking target appears first or a video immediately before the moving object which is the tracking target disappears”  as well as all in combination with all limitations in the independent claims and the enabling portions of the specification and Independent claims 4, 11 and 13  present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for “correcting the tracking information so as to display the confirmation videos on the tracking target confirmation screen based on the video display period,Attorney Docket No. P55228U.S. Pat. Appl. No. 16/074,255 wherein the processor sets the video display period to include a tracking period of a selected moving object by allowing for an operation to select a tracking mark of the moving object which is the tracking target appearing in the video, on the tracking result editing screen” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of One et al. US 2015/0146921 discloses a technology relates to an information processing apparatus, an information processing method, and a program capable of searching for and tracking a person desired to be searched for and 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-7, 10-12 and 13 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481